[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT            FILED
                           ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                 No. 05-15544                        MAY 9, 2006
                             Non-Argument Calendar                 THOMAS K. KAHN
                                                                       CLERK
                           ________________________

                               BIA No. A77-309-283

GUANG ZHENG,
a.k.a. Zheng Daiyun,
                                                                     Petitioner,
                                       versus

U.S. ATTORNEY GENERAL,
                                                                     Respondent.
                           ________________________

                       Petition for Review of a Decision of the
                            Board of Immigration Appeals
                            _________________________

                                    (May 9, 2006)



Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Petitioner Guang Zheng, a native and citizen of China, arrived in the United

States on May 1, 2000 at the Los Angeles International Airport without

documentation. He was eighteen years old at the time. The Immigration and
Naturalization Service (“INS”) immediately detained him. In an interview at the

airport, an INS officer informed Petitioner through an interpreter that the law of the

United States provided protection to persons who would face persecution, harm or

torture if returned to their home country, and that if he had fear of being sent home

to China, he should say so now because he might not have a second chance. The

officer also told Petitioner that he would have an opportunity to speak

confidentially to another immigration officer who would determine whether he

should not be removed from the United States because of such fear.

      After being placed under oath, Petitioner stated that he understood what the

INS officer had said. In response to questions put to him by the officer, he said

that he had come to the United States for an education – that Chinese education is

lacking.1 When asked if he would be harmed if returned to China, he said: “I don’t




      1
          The relevant questions and Petitioner’s responses were as follows:
               Q: What is the purpose of your trip to the United States?
               A: Because I don’t like the education of China. They teach Marxism.
               Q: Are you coming to live in the United States?
               A: Yes and I would like to come to study here.
               ....
               Q: Why did you leave [China]?
               A: Because the education in China is no good and the information is lacking. Also,
               the teachers will give the students physical punishment. And for those who teach
               English, their English is no good, so I want to come here to study.




                                                2
think I would be harmed.” He had no problems with the Chinese government.2

      The INS issued a Notice to Appear, alleging that Petitioner was removable

under the INA. Petitioner admitted the factual allegations in the Notice to Appeal,

conceded removability, and requested asylum, withholding of removal under the

INA, and protection under the U.N. Convention Against Torture (“CAT”). In his

application for such relief, Petitioner gave a reason for coming to the United States

that differed materially from the one he had given the INS officer at the Los

Angeles airport. He stated that he had come to the United States because he had

been mistreated by Chinese authorities – on account of his Falun Gong activity –

and, according to his mother, the police wanted to arrest him. He said that if sent

back to China, the police would arrest him not only because of his Falun Gong



      2
          The relevant questions and answers are these:
               Q: Do you have any fear or concern about being returned to [China]?
               A: Probably, I will be worried. I only worry that if I am sent back to China that in
               the future I wouldn’t be educated. I wouldn’t have the knowledge that I need. Also,
               China has no human rights to speak about. I heard that the United States is a country
               of human rights and of freedom.
               Q: Would you be harmed if you are returned to [China]?
               A: If I get sent back to China, I wouldn’t receive an education. I don’t think I would
               be harmed. I am only thinking about studying in China, the way teachers treat the
               students.
               ....
               Q: Do you have any problems with the Chinese government?
               A: No.
               Q: Have you ever been arrestedd?
               A: No.
               Q: Do you have any questions or is there anything else you would like to add?
               A: I would like to go to school here. I bet you give me the chance. No, I have no
               questions.
                                                   3
activity, but also because he had left China illegally.

      An Immigration Judge (“IJ”) held a hearing on Petitioner’s application for

asylum, withholding of removal and CAT relief. Petitioner was his only witness.

He repeated (albeit in greater detail) what he had stated in his asylum application.

The Government’s attorney, and the IJ as well, asked Petitioner to explain the

inconsistency between what he told the INS officer at the Los Angeles airport –

which was that he came to the United States for an education – and what he was

telling the court – that he came here to avoid persecution for his Falun Gong

activity. All he could say was that “at the time, I just got off the plane, then, I

don’t know if I tell the truth, I will send [sic] back to China.” When faced with his

earlier statement to the INS officer – that he would not be harmed if returned to

China – he responded that he could not remember what he had said.

      The IJ found Petitioner’s hearing testimony not credible. And because he

had not corroborated his story with other testimony – for example, from the uncle

with whom he had been living – the IJ denied his request for asylum, withholding

of removal and CAT protection.

      Petitioner appealed the IJ’s decision to the Board of Immigration Appeals

(“BIA”). The BIA affirmed, adopting the decision without opinion. Petitioner

now seeks review in this court.

      This case presents but one issue: whether substantial evidence supports the
                                            4
IJ’s decision and, in particular, the IJ’s’ finding that Petitioner’s testimony was not

credible.3 In his dispositive order, the IJ went to great length to explain why

Petitioner’s testimony was not worthy of belief. We cannot fault his explanation.

The agency’s decision must be upheld.

       PETITION DENIED.




       3
           We review the BIA’s decision, “except to the extent that it expressly adopts the IJ’s
opinion.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001) (internal citations omitted).
Because the BIA expressly adopted the IJ’s reasoning, we review the IJ’s decision. Id. (internal
citations omitted).
                                                5